DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on November 15, 2022 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on November 15, 2022 in conjunction with Applicants’ RCE described above is acknowledged.  Claims 1, 4, 9, 11, and 13 are amended, Claims 2 and 3 are cancelled, and Claim 8 is still withdrawn from consideration in response to Applicants’ election on March 2, 2022.  Thus, Claims 1, 4-7, and 9-20 are pending and are further examined on the merits in the U.S. National stage application. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		a single housing member (Claim 4, line 3 and Claim 15), and
		an intermediate housing member (Claim 5, line 4, Claim 6, and Claim 16)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendments made to the specification are acceptable (p. 3 of Applicants’ reply).  

Claim Objection
The following claim is objected to because of the following informality:  
		“each said cell” (Claim 1, line 10) should be ‘each [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Regard to Claim 4 and Claim 15 and claims dependent thereon
	Dependent Claims 4 and 15 each further recite “a single housing member” which makes each of these claims indefinite in that it is not understood how this element relates to the other elements of the Applicants’ compressor and/or if this single housing member is associated with the “housing members” previously recited in Claim 1, line 10 from which Claims 4 and 15 each depend or if this is a different kind of housing member from those “housing members”.  

In Regard to Claims 5 and 16 and claims dependent thereon
	The element “a plurality of cells” (Claim 5, line 3) in combination with the elements “a plurality of cells” (Claim 1, lines 9 and 10) make the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  For purposes of examination the element “a plurality of cells” in Claim 5 is interpreted as ‘the [[a]] plurality of cells’. 
	Claim 5 recites the element “an intermediate housing member” (Claim 5, line 4).  This element makes the claim indefinite in that it is not understood how this element relates to the other element(s) of Applicants’ compressor and/or if this particular housing member is one of the “housing members” previously recited in Claim 1, line 10 from which Claim 5 depends.  Claim 16 also recites the element “an intermediate housing member” and so is similarly rejected for the reasons described for Claim 5 above.   


In Regard to Claim 14
	Claim 14 recites the elements “a non-circular flow area” and “a flow direction” (Claim 14, lines 2 and 3).  These elements in combination with the previously named elements recited in Claim 1 from which Claim 14 depends make the claim indefinite in that it is unclear if Applicants are trying to further limit new elements or are attempting to further limit the elements previously recited.  

In Regard to Claim 17 and claims dependent thereon
	Claim 17 recites the element “said plurality of cell” (Claim 17, line 3).  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/058369 (Reba et al.; published on April 6, 2017) (REBA). 
	REBA is one of the inventors of the instant application and WO2017/058369 represents the inventor’s prior knowledge in the compressor arts.   
	In reference to Claim 1, REBA discloses
		A compressor (20, title, Abstract, Figs. 1-9) comprising: 
			a compressor (screw compressor 20, ¶ 0041, line 1, Figs. 2, 3, and 3A) having an inlet port (inlet port 24 at right end of Fig. 2, ¶ 0041, line 2) and a discharge port (at inlet end 108, ¶ 0045, line 8, Fig. 3), said discharge port communicating into a resonator chamber (space that includes resonator arrays 116, 118, ¶ 0047, line 4), said resonator chamber including a first stage resonator array (resonator 116, ¶ 0047, line 4) and a second stage resonator array (resonator 118, ¶ 0047, line 4) downstream of said first stage resonator array (116, see Figs. 3 and 3A) with a connecting passage (the space of the passage designated at the end of the arrowhead of the flowpath indicator 510 as shown in Fig. 3A) intermediate said first and second resonator array (116, 118) and an exit port (discharge port 26, ¶ 0041, line 2) leaving the resonator chamber (space that includes 116, 118), a flow passage (flowpath 510, ¶ 0045, line 1) communicates the discharge port (at inlet end 108, Fig. 3) to the exit port (26), and passes through the first and second resonator arrays (116, 118, Figs. 2 and 3); 
			each of said first and second resonator arrays (arrays 116, 118) including a pair of spaced resonator arrays sub-portions (larger outline areas behind the individual holes in 130 as shown in Fig. 5 and the individual holes in 132 as shown in Fig. 6), with each of said sub-portions including a plurality of cells (like a plurality of individual resonators 120s, 122s, ¶ 0047, line 5) extending into housing members (member 124, discharge case 80, ¶ 0047, line 9 and ¶ 0044, line 4) and each said cell having a bottom wall and an open outer wall (adjacent the distinct apertured covers 130, 132, line 13) communicating with the flow passage (510), with a plurality of orifices (circular holes 134, ¶ 0047, last three lines, Figs. 5 and 6) in the open outer wall (adjacent the distinct apertured covers 130, 132) to communicate with the flow passage (510) in to each of said plurality of cells (like a plurality of 120s, 122s), with each orifice  (each 134) of said plurality of orifices (134s) having a smaller diameter than a hydraulic diameter of each of said plurality of cells (like a plurality of 120s, 122s, best seen in Figs. 3, 3A, 5, and 6);
			wherein said orifices (134(s), Figs. 5 and 6) are formed in perforated plate (covers 130, 132 are each perforated with the circular holes making each of them a kind of perforated plate) that encloses said plurality of cells (like a plurality of 120s, 122s); and 
			wherein said connecting passage (the space of the passage at the end of the arrowhead of the flowpath indicator of 510 as shown in Fig. 3) has a non-circular flow area, at least over a portion of its length, and defined perpendicular to a flow direction (the flow through 116 as shown in Fig. 3 is in a downward radial direction as shown in Fig. 3 and the non-circular flow area of 116 that comprises various structures to define a non-circular flow area is an axial direction to the flow of 510) between said first resonator array (116) and said second resonator array (118).   


Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on November 15, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) objections to the drawings (except where noted below),
 		(ii) objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections (except where noted below) 
which are hereby withdrawn by the Examiner.  

Applicants asserted that all of the objections and rejections applied in the Final Rejection having mail date of August 16, 2022 were addressed (p. 8, first paragraph of Applicants’ reply).  Upon further review of Applicants’ reply, however, Applicants did not address the 35 U.S.C. 112, second paragraph issues regarding the elements of a single housing member (Claims 4 and 15), an intermediate housing member (Claims 5 and 16, and a plurality of cell (Claim 17) such that the corresponding drawing objections and 35 U.S.C. 112, second paragraph issues regarding these elements are described above.  
	The amendments to independent Claim 1 include the limitations of original Claims 2 and 3, now canceled.  The previous limitations of Claims 1 and 2 were formerly rejected based on REBA (WO2017/058369; paragraph #15 of the Final Rejection having mail date of August 16, 2022).  The Examiner interprets currently amended Claim 1 to still reasonably read on REBA (who also is one of the inventors of the instant application) and this rejection of currently amended Claim 1 is fully cited and described above.  The remaining dependent claims in the claim suite have not been rejected with prior art since their scope cannot be fully ascertained at this time due to the applied 35 U.S.C. 112 issues described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday November 25, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746